SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 24, 2013 ProAssurance Corporation (Exact name of registrant as specified in its charter) Delaware 001-16533 63-1261433 (State of Incorporation) (Commission File No.) (IRS Employer I.D. No.) 100 Brookwood Place, Birmingham, Alabama (Address of Principal Executive Office ) (Zip code) Registrant’s telephone number, including area code:(205) 877-4400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Securities Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-(c) under the Exchange Act (17CFR 240.13e-(c)) ITEM 7.01REGULATION FD DISCLOSURES On September 24, 2013 we issued a news release reporting that ProAssurance will be the majority capital provider for a proposed new underwriting syndicate at Lloyd’s of London. ProAssurance is committing up to $60 million of capital in the first year as part of a six-year commitment of up to $200 million. The syndicate will be led by Duncan Dale, a leading medical professional liability underwriter, with more than 30 years of successful experience at Lloyd’s and in the London market. The syndicate was granted approval in principal by Lloyd’s on September 24, 2013; the planned inception date is January 1, 2014. We are providing a copy of the release as an exhibit in this Current Report on Form 8K. The information we are furnishing under Item 7.01 of this Current Report on Form 8K, including Exhibit 99.1, is not be deemed to be “filed” for the purposes of Section 18 of the Securities and Exchange Act of 1934 (the “Exchange Act”) as amended, or otherwise subject to the liability of that section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, regardless of the general incorporation language of such filing, except as shall be expressly set forth by specific reference in such filing. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS News release reporting our intention to be the majority capital provider for a new underwriting syndicate at Lloyd’s of London. SIGNATURE Pursuant to the requirements of the Securities Exchange act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 24, 2013 PROASSURANCE CORPORATION by: /s/ Frank B. O’Neil Frank B. O’Neil Senior Vice-President
